DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 16 December 2020 has been entered. 
Claims Status:
1c.	Claims 1-6, 8-22, 24-37 are pending and are under consideration.
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	All of the objections and rejections of cancelled claims are moot. 
2b.	The amendment has overcome the objection of claims 8-9, 11, 14, 17-24, 27, and 29.  Amended claims are no longer in improper form.
2c.	The amendment has overcome the objection of claims 27 and 28, because amended claims 27-28 are no longer missing a period at the end of the claims.

2d.	The rejection of claim 22 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. Amended claim 22 no longer recites “table 6”.  
2e.	The rejection of claim 2 made under 35 U.S.C. 101, is withdrawn. The amended claim 2 no longer recites “or not initiating the administration of an IL23 antagonist to a patient”.  
2f.	The rejection of claims 1-6, 8-22, 24-37 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), for not enabling the full scope of the claimed invention is withdrawn. The amended claims recite treatment of inflammatory bowel disease, (IBD).  
Maintenance of Previous Rejections:

Claim Rejections - 35 U.S.C. § 101:
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 4-5, 8-22, 24, 27, 28, 31, 33, 34, 36, 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The basis for this rejection is set forth at pages 4-6 of the previous Office Action of 17 August 2020 and is reiterated herein below for convenience.
Claim 4 encompasses a method of determining whether to treat a patient having an inflammatory bowel disease with an IL-23 antagonist, comprising measuring the level of CCL20 in one or more of the samples obtained from the patient or instructing a clinical laboratory or healthcare provider to measure the level of CCL20 in the sample and/or submitting the one or more samples obtained from the patient to a clinical laboratory or healthcare provider to measure the level of CCL20 in the sample and determining to treat the patient if the patient is determined to have a lower or decreased level of CCL20 in one or more samples taken from the patient compared to a predetermined CCL20 threshold level, or compared to a CCL20 level in one or more control samples.  Claim 5 encompasses a method of selecting a patient diagnosed with an inflammatory bowel disease as a candidate for treatment with an IL23 antagonist, comprising measuring the level of CCL20 in one or more of the samples obtained from the patient or instructing a clinical laboratory or healthcare provider to measure the level  taken from the patient compared to a predetermined CCL20 threshold level, or compared to a CCL20 level in one or more control samples.
Thus, claims 4 and 5 recite comparing the level of CCL20 in a sample of a patient suspected of having an IL23 mediated disease with a threshold or control level. The additional limitations of “determining whether to treat a patient”; “selecting the patient for treatment”, and “comparing” recited in claims 4 and 5, as drafted, are processes that, under a broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claims precludes the steps from practically being performed in the mind. For example, one can simply look at a blot or compare samples on a blot for detection or one can mentally identify/select a patient or mentally decide to not administer an antagonist.  As such, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, it falls within the “Mental Processes” grouping of abstract ideas (see Univ. of Utah Research Found v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014)). Accordingly, the claims recite an abstract idea, i.e. judicial exception (2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes). This judicial exception is not integrated into a practical application. 
The additional step of measuring CCL20 in claims 4 and 5, existed at the time of filing. For example relevant literature teaches CCL20 mRNA and protein were increased 
	Therefore, the instant claims 4-5, 8-22, 24, 27, 28, 31, 33, 34, 36, 37 as a whole does not amount to significantly more than the exceptions themselves and do not qualify as eligible subject matter under 35 U.S.C. §101. See also Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and chttp://www.uspto.gov/patents/law/exam/examguide.jsp.

Response to Applicants’ Argument:

	This argument is fully considered, but is not deemed persuasive. Amended claims 4-5 and their dependents, (8-22, 24, 27, 28, 31, 33, 34, 36, 37) stand rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As is set forth above, “measuring CCL20” in IBD patient was a well-understood, routine, and conventional activity for those in the field of diagnostics and is recited at a high level of generality such that it amounts to insignificant presolution activity, (see Kaser et al and Cayatte et al cited above).  When viewed as a whole, the additional steps add nothing significant beyond the sum of their parts taken separately. The instant claims do not recite elements/steps in addition to the judicial exception that impose meaningful limits on the claim scope. The claims of the instant application do not include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception (step 2B: No).
The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. 
Prometheus, the Court found that "[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)). 
The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 

Conclusion:
5.	Claims 1-3, 6, 25, 26, 29, 30, 32, and 35 are allowable. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        18 March 2021
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647